Case 5:20-cv-01911-FMO-AS Document 13 Filed 03/04/21 Page 1 of 2 Page ID #:101



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

 10

 11    JOAQUIN CALLINS,                      CASE NO. EDCV 20-01911-FMO(AS)

 12                      Petitioner,         ORDER ACCEPTING FINDINGS,
 13          v.                              CONCLUSIONS AND
 14    M.B. ATCHLER, WARDEN, et. al.,        RECOMMENDATIONS OF UNITED
 15                      Respondents.        STATES MAGISTRATE JUDGE
 16

 17

 18

 19         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 20   First Amended Petition, all of the records herein and the attached
 21   Report and Recommendation of United States Magistrate Judge to
 22   which no objections were filed.         Accordingly, the Court concurs
 23   with and accepts the findings and conclusions of the Magistrate
 24   Judge.
 25
            IT IS ORDERED that Judgment be entered denying the Petition
 26

 27   with prejudice.

 28
Case 5:20-cv-01911-FMO-AS Document 13 Filed 03/04/21 Page 2 of 2 Page ID #:102



  1         IT IS FURTHER ORDERED that the Clerk serve copies of this
  2   Order, the Magistrate Judge’s Report and Recommendation and the
  3
      Judgment    herein   on   counsel   for    Petitioner   and   counsel      for
  4
      Respondent.
  5

  6
      DATED: __March 4, 2021
  7

  8                                             ___________/s/ _________ ____
                                                      FERNANDO M. OLGUIN
  9
                                                 UNITED STATES DISTRICT JUDGE
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           2
